Citation Nr: 0908597	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  06-17 948A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to June 
1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
The Veteran testified before the undersigned at a 
Videoconference hearing in January 2009.  A transcript of 
this proceeding is associated with the claims file.  


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during service 
or for many years after service, nor is bilateral hearing 
loss otherwise causally or etiologically related to service. 

2.  Tinnitus was not manifested during service or for many 
years after service, nor is tinnitus otherwise causally or 
etiologically related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may sensorineural hearing loss, as an organic 
disease of the nervous system, be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1154, 5103, 5103A, 5107  (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2008).  

2.  Tinnitus disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a pre-adjudication letter from the RO 
to the Veteran dated in May 2004.  While this notice does not 
provide any information concerning the evaluation or the 
effective date that could be assigned should service 
connection be granted, Dingess v. Nicholson, 19 Vet. App. 473 
(2006), since the Board concludes below that the 
preponderance of the evidence is against entitlement to 
service connection, any questions as to the appropriate 
disability ratings and effective dates to be assigned are 
rendered moot.  Thus, VA has satisfied its duty to notify the 
appellant.  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the Veteran's service 
treatment records and post-service VA and private medical 
records.  The evidence of record also contains a report of VA 
examination performed in February 2005.  The examination 
report obtained is fully adequate and contains sufficient 
information to decide the issues on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  The Veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that the duties to notify and duty 
to assist have been satisfied.  

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Certain chronic disabilities, such as sensorineural hearing 
loss, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. 
§§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

Service Reports of Medical Examinations dated in May 1958 and 
April 1961 reflect that the Veteran's ears were clinically 
evaluated as normal and the Veteran scored 15/15 on the 
whispered voice test for both ears.  

A service Report of Medical Examination dated in September 
1966 reflects that the Veteran's ears were clinically 
evaluated as normal.  Audiometric testing showed pure tone 
thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
5
-
0
LEFT
80
65
55
-
55

A service Report of Medical Examination dated in October 1968 
reflects that the Veteran's ears were clinically evaluated as 
normal.  Audiometric testing showed pure tone thresholds, in 
decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
10
-
10
LEFT
10
10
10
-
10

A service Report of Medical Examination dated in December 
1970 reflects that the Veteran's ears were clinically 
evaluated as normal.  Audiometric testing showed pure tone 
thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
5
0
10
LEFT
10
15
5
10
10

A service Report of Medical Examination dated in November 
1972 reflects that the Veteran's ears were clinically 
evaluated as normal.  Audiometric testing showed pure tone 
thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
10
-
20
LEFT
10
5
5
-
5

A service Report of Medical Examination dated in July 1975 
reflects that the Veteran's ears were clinically evaluated as 
normal.  Audiometric testing showed pure tone thresholds, in 
decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
10
-
15
LEFT
15
15
15
-
15

Service treatment records dated in June 1978 reflect that the 
Veteran complained of buzzing sound in his left ear.  

A service Report of Medical Examination dated in April 1980 
for separation purposes reflects that the Veteran's ears were 
clinically evaluated as normal.  Audiometric testing showed 
pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
5
-
15
LEFT
5
5
0
-
15

Service Reports of Medical History dated in September 1966, 
December 1970, July 1975, and April 1980 reflect that the 
Veteran checked the 'no' box for hearing loss.   

Private medical records from Naval Hospital of Corpus Christi 
dated in July 1999 reflect a diagnosis of hearing deficit.  
Private medical records from Dr. S.H. dated in February 2004 
also reflect a diagnosis of significant hearing loss.

During the Veteran's January 2009 hearing he testified that 
immediately after service he carried a firearm due to his 
employment with the Sheriff's Office, the Federal Marshall 
Service, and then by a private law firm as a security 
officer.  However, the Veteran contends that he was not 
exposed to excessive noise exposure in these positions.  In a 
June 2006 letter the Veteran's prior employer wrote that the 
Veteran only went to the firing range one to two times per 
year.    

The Veteran underwent a VA examination in February 2005.  He 
reported noise exposure to include gunfire and artillery 
fire, target practice noise, aircraft and ground power unit 
noise while in military service, and weapons noise while 
working in law enforcement after military service.  He stated 
that bilateral tinnitus occurred weekly over the previous 
several years.  He reported the moderately severe tinnitus 
seriously affected normal activities, especially 
communication and hearing.  Speech recognition testing showed 
scores of 98 percent for the right ear and 84 percent for the 
left ear.  Audiometric testing showed pure tone thresholds, 
in decibels, as follows, with a right ear average of 50 
decibels and a left ear average of 55 decibels:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
30
40
65
65
LEFT
10
40
50
65
65

The examiner diagnosed mild to moderately severe 
sensorineural loss of hearing sensitivity from 1000 to 4000 
Hz in the Veteran's right ear, as well as moderate to 
moderately severe sensorineural loss of hearing sensitivity 
from 1000 to 4000 Hz in the Veteran's left ear.  Intertest 
consistency was judged good in both ears.  The examiner noted 
that the current level and type of hearing loss supported the 
claim of tinnitus.  The examiner opined that it is not at 
least as likely as not that the Veteran's hearing loss and 
tinnitus are due to acoustic trauma in the service.  The 
examiner noted that the Veteran's service treatment records 
indicated that he served as a criminal investigator officer 
for 15 years, including service in Vietnam.  However, his 
service treatment records indicated normal pure tone 
thresholds from 500 through 4000 Hz on exams conducted in 
1966, 1972, 1975, and upon retirement in 1980.  The examiner 
opined that the in-service complaint of tinnitus was related 
to a transient ear infection and otitis externa which the 
Veteran had at that time.  

The Board acknowledges the Veteran's Vietnam Era service and 
has considered his statements and testimony.  However, 
despite the Veteran's contentions otherwise, there is no 
persuasive evidence to support a finding that his current 
bilateral hearing loss with subjective tinnitus is 
etiologically related to service or any incident therein.  
Although medical evidence clearly demonstrates a current 
diagnosis of bilateral hearing loss with subjective tinnitus, 
such post-service findings fail to establish any relationship 
between the current disability and service.  The February 
2005 VA examiner indicated that it is not at least as likely 
as not that the Veteran's hearing loss and tinnitus are due 
to acoustic trauma in the service.  The Board must also note 
the 19 years between the Veteran's separation from service in 
1980 and the first indication of hearing loss in 1999.  Such 
a lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 
1333 (Fed. Cir. 2000).  Finally, while the Veteran has 
submitted evidence that he was not subject to severe noise 
exposure after service the Board notes that the February 2005 
VA examiner's opinion did not relate the Veteran's hearing 
loss/tinnitus to post-service noise exposure.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for 
bilateral hearing loss with subjective tinnitus.  
Consequently, the benefit-of-the-doubt-rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  



____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


